          Case 2:19-cv-01527-NBF Document 2 Filed 11/26/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY OF LABOR, )
UNITED STATES DEPARTMENT OF LABOR, )
                                   )
     Plaintiff,                    )
                                   )
     v.                            ) Civil Action No. 2:19-cv-01527-NBF
                                   )
MINNESOTA LIMITED, LLC,            )
                                   )
     Defendant.                    )
                                   )

             MOTION TO APPROVE AND ENTER CONSENT JUDGMENT

       Plaintiff hereby moves this Court to Approve and Enter the Consent Judgment against

Defendant Minnesota Limited, as agreed to by the parties. In support thereof, the Secretary

represents that the parties have reached an agreement for the purpose of settling the above-

referenced matter. The terms of this agreement are set forth in the Consent Judgment attached

hereto as Exhibit A, which has been signed by Defendant.

       WHEREFORE, for the reasons set forth above, the Secretary respectfully requests that

the Court enter the Consent Judgment attached hereto.
          Case 2:19-cv-01527-NBF Document 2 Filed 11/26/19 Page 2 of 3



Respectfully submitted,

Mailing Address:                     UNITED STATES DEPARTMENT OF LABOR

U.S. Department of Labor             Kate S. O’Scannlain
Office of the Regional Solicitor     Solicitor of Labor
170 S. Independence Mall West
Suite 630E, The Curtis Center        Oscar L. Hampton III
Philadelphia, PA 19106               Regional Solicitor

(215) 861-5141 (voice)               /s/ Brian P. Krier
(215) 861-5162 (fax)                 Brian P. Krier
                                     Senior Trial Attorney
krier.brian@dol.gov                  PA ID # 313826




                                       2
          Case 2:19-cv-01527-NBF Document 2 Filed 11/26/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on November 26, 2019, I electronically filed the foregoing Motion to

Approve and Enter Consent Judgment with the Clerk of Court by using the CM/ECF system. On

this same date, I served a true and correct copy of the foregoing to Defendant’s legal counsel by

electronic mail:

                                   Patrick V. Johnson, Esquire
                                        Speeter & Johnson
                                  1515 Canadian Pacific Plaza
                                     120 South Sixth Street
                                    Minneapolis, MN 55402
                                 pjohnson@speeterjohnson.com


                                                     /s/ Brian P. Krier
                                                     Brian P. Krier
                                                     Senior Trial Attorney




                                                3
